EXHIBIT 21 Subsidiaries of the Registrant The following is a list of the significant subsidiaries of the Registrant as of August 3, 2012, all of which are wholly-owned: Parent State of Incorporation Cracker Barrel Old Country Store, Inc. Tennessee Subsidiaries CBOCS Distribution, Inc. (dba Cracker Barrel Old Country Store) Tennessee CBOCS Properties, Inc. (dba Cracker Barrel Old Country Store) Michigan CBOCS West, Inc. (dba Cracker Barrel Old Country Store) Nevada Rocking Chair, Inc. Nevada CBOCS Texas, LLC (dba Cracker Barrel Old Country Store) Tennessee
